Title: The York County Committee to the Pennsylvania Committee of Safety, 14 September 1775: résumé
From: York County Committee
To: Pennsylvania Committee of Safety


<In committee, York, September 14, 1775: We return you the number of associators whose names we have received, 3,349; there are others whose names we do not know. We cannot list precisely the nonassociators, but will do so as soon as possible. Those of them whose names we have, like the associators known to us, “are chiefly taxable”.
We enclose the proceedings of the committee and officers of the county militia companies. The divisions or battalions were formed, and the seniority of each was set, by unanimous vote according to the date when the majority of its companies associated. We, who are members of one or another battalion, are aware that fixing seniority by lot would create confusion and injure the cause, and therefore hope that commissions will be granted according to the regulations adopted. The convenience of the county and the men was considered in forming the battalions, which as you will see from the enclosed papers are of unequal numbers but none of less than five hundred. The first three are large enough for regiments, but give them whatever name you think proper. We send you the names of the officers to be commissioned according to seniority, as agreed in their battalions. Although one battalion has but five companies, each is large enough to act as a grand division until it can be divided according to the men’s wishes; the field officers, when commissioned, will be of great help, and attention must be paid to the townships of each battalion.
Those appointed officers the people generally find acceptable. Captain James Dill and his company officers and some others, we are told, are dissatisfied with Matthew Dill as colonel of the fifth battalion, and have written to you about a new election. The Colonel was chosen fairly, without dispute, and a second election would merely encourage faction, “which we happily avoided in this county”.
We enclose the names of officers of minutemen, those in the county who are prepared to be the first called into service. Determining their order of call by lot would be inexpedient, because the companies vary in their discipline, length of training, and active complements; and the lot might fall on those upon which the community cannot rely. Minutemen should therefore be chosen on an individual basis.
“There are nearly 100 persons associated in Germany Township, but as there is some little confusion concerning their offices, we shall defer sending their names for some time.” Addressed to Franklin and the committee and signed with seventeen names “and others”.>
